Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-3-2005

Bull v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4046




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Bull v. USA" (2005). 2005 Decisions. Paper 742.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/742


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT

                    NO. 04-4046
                 ________________

                  FRED BULL, JR.,

                          Appellant

                          v.

           UNITED STATES OF AMERICA;
       DEVEN CHANMUGAM, Clinical Director;
               J. ALLEN, Clinical Director;
 L.T. RARICK, Emergency Medical Technician (EMT);
           C. FRIMPONG, Physician Assistant;
      J. BENNETT-MEEHAN, Physician Assistant;
     KELLY AUMAN, Tele-Medicine Coordinator;
            PLATIN HILLETEWORK, MLP
       ____________________________________

    On Appeal From the United States District Court
        For the Middle District of Pennsylvania
              (D.C. Civ. No. 03-cv-00598)
      District Judge: Honorable Edwin M. Kosik
     _____________________________________

      Submitted Under Third Circuit LAR 34.1(a)
                  August 1, 2005

Before: SLOVITER, BARRY and FISHER, Circuit Judges

               (Filed: August 3, 2005)

             _______________________

                    OPINION
             _______________________
PER CURIAM.

       Fred Bull, a federal inmate currently housed at FCI-Petersburg in Virginia, filed

this action seeking damages under Bivens v. Six Unknown Named Agents, 403 U.S. 388

(1971), and the Federal Tort Claims Act (FTCA) for the defendants’ alleged

mis-diagnosis and delay of treatment in connection with an eye injury that Bull claims to

have suffered while housed at USP-Allenwood in Pennsylvania.1 By Order entered

September 29, 2004, the District Court denied Bull’s motion to compel discovery, granted

the defendants’ motion for summary judgment on the merits of the FTCA claim, and

granted the motion to dismiss the Bivens claim for failure to exhaust administrative

remedies. Bull timely filed this appeal.

       Bull first contests the District Court’s denial of his motion to compel discovery.

We discern no error. As the District Court explained, although Bull is no longer housed

at USP-Allenwood, he could have obtained (and eventually did obtain, albeit in an

untimely manner) his complete prison medical record simply by submitting a request to

his current institution of confinement. Moreover, as Bull was advised, his request for

medical records from outside medical services contractors, none of whom are parties to

this suit, had to be submitted directly to those contractors. The record also reflects that

Bull’s interrogatories were served on the defendants after the court-ordered deadline for




       1
       We assume the parties’ familiarity with Bull’s factual allegations and the
procedural history of the case, and thus we do not set forth that information in detail here.

                                              2
the close of discovery. Finally, it is clear that most, and likely all, of the medical records

and documents Bull sought were provided to him and attached to the defendants’ motion

for summary judgment. On this record, the District Court did not abuse its discretion in

denying Bull’s motion to compel further discovery from the defendants.

       Bull also challenges the rejection of his FTCA claim, but we agree with the

District Court that summary judgment on the merits in favor of the United States was

appropriate. Bull’s failure to produce expert testimony to support his assertion of medical

malpractice was, as the District Court found, fatal to his claim. It is clear from the record

of Bull’s extensive treatment, which took place over the course of almost two years

following his initial alleged injury at USP-Allenwood, that without the guidance of an

expert, a lay fact-finder could not attribute Bull’s injury (a detached retina) to the actions

of the medical personnel in treating Bull.

       Finally, the record fully supports the District Court’s determination that Bull never

exhausted available administrative remedies before filing suit on his Bivens claim, and

Bull raises no viable argument to the contrary on the issue of exhaustion. We also note,

in any event, that Bull’s claim of “deliberate indifference” must fail on the merits, as

there is no evidence in the summary judgment record from which a reasonable fact-finder

could conclude that the medical staff who treated Bull acted with a reckless disregard for

his medical needs. See Farmer v. Brennan, 511 U.S. 825, 836 (1994). “It is well-settled

that claims of negligence or medical malpractice, without some more culpable state of



                                               3
mind, do not constitute ‘deliberate indifference.’” Rouse v. Plantier, 182 F.3d 192, 197

(3d Cir. 1999).

       For these reasons, we will affirm the District Court’s judgment. Bull’s Motion to

Supplement the Record, wherein he submits copies of the District Court docket sheet and

his notice of appeal, is denied as unnecessary, as those documents are already part of the

record that was transmitted by the District Court for the appeal.




                                             4